DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 requires an “oxygen-enrichment membrane”.  However, there is no description as to what constitutes an “oxygen-enrichment membrane” or what chemistry is used between the air and the membrane to achieve the desired effect.
Claims 2-10 are rejected to as being dependent from a rejected claim.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a drawer cylinder”.  However, a cylinder requires a certain shape and it is unclear if the drawer claimed is a cylinder or a region to accommodate a drawer.  For purposes claims “a drawer cylinder” will be considered “a drawer region”.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwana et al. (JP JPH05227881a) in view of Tanaka et al. (JP2015-72103A).
	Per claim 1, Kuwana teaches a refrigeration and freezing device, comprising:
a case body (figure 1) , wherein a storage space (see annotated figure of figure 1 below) and a compressor compartment (see annotated figure of figure 1 below) are defined in the case body, a storage container (see annotated figure of figure 1 below) is disposed in the storage space , and a freshness preservation space (see annotated figure of figure 1 below) is defined inside the storage container; a door body (see annotated figure of figure 1 below), disposed on a front surface of the case body to close the storage space (see figure 1); an oxygen - enrichment membrane assembly (“oxygen enriched membrane module”, page 3, fourth paragraph, line 2) disposed at the storage container, a space around the oxygen enrichment membrane assembly being communicated with the freshness preservation space (space around 21) (i.e. to clarify, all elements of an assembly “communicate” with one another), wherein the oxygen - enrichment membrane assembly (“oxygen enriched membrane module”, page 3, fourth paragraph, line 2) has at least one oxygen - enrichment membrane (i.e. there is inherently a membrane since the element is described as an oxygen enriched “membrane” (pg. 3, para. 4, line 2) module) and an oxygen – rich gas collection cavity (the space in which the membrane resides within the storage container is considered “an oxygen-rich gas collection cavity”), and is configured to enable more oxygen than 
	However, Tanka teaches a cooling system wherein an air pump (31) is located in a compressor compartment (S1) for preventing a degradation of freshness with the cooling system (pg. 2, para. 8).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an air pump disposed in a compressor compartment, as taught by Tanaka in the invention of Kuwana, in order to advantageously prevent a degradation of freshness with the cooling system (pg. 2, para. 8). 
	Per claim 3, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kuwana, as modified, teaches comprises: a compressor (i.e. circle shown in compressor compartment), a condenser (i.e. there is 
	Per claim 4, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kuwana, as modified, teaches wherein the case body comprises: a liner (skin of case body is considered a “liner”), wherein the storage space is defined in the liner (the storage space cannot go beyond the liner, thus the storage space is defined by the liner).
	Per claim 5, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 4. Further, Kuwana, as modified, teaches wherein the refrigeration and freezing device is a direct-cooling refrigerator (i.e. the evaporator is directly cooling the air in the device, thus the device is considered a direct-cooling refrigerator), and the evaporator is disposed on an inner side of a rear wall surface of the liner (see figure 1).
	Per claim 6, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Kuwana, as modified, teaches wherein the refrigeration system is further configured to adjust an operation state of the compressor (i.e. turning the compressor on and off), so as to keep the actual temperature in the freshness preservation space within the range between 0° C. and 10° C (“1° C”, pg. 3, para. 8, line 1 of Kuwana).
	Per claim 7, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Kuwana, as modified, teaches wherein the refrigeration and freezing device is an air-cooling refrigerator (i.e. air passes over 
	Per claim 8, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Kuwana, as modified, teaches wherein the refrigeration system is further configured to adjust an operation state of the compressor (i.e. turning the system on and off) so as to keep the actual temperature in the freshness preservation space within the range between 0° C. and 10° C (“1° C”, pg. 3, para. 8, line 1 of Kuwana).
	Per claim 9, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kuwana, as modified, teaches wherein:
the storage container is a sealed drawer (“container that can be sealed”, pg. 2, second to last paragraph, line 2), and the sealed drawer defines the freshness preservation space (8a); and the sealed drawer comprises: a drawer region (space accommodating 11a, generally indicated as the freshness preservation space) having a front opening (via 10) and fixed at the liner (see figure 1), wherein the freshness preservation space is defined in the drawer region (see figure 1); and a drawer body (11a) slidably mounted in the drawer region so as to be operably pulled out or pushed in the drawer region at the front opening of the drawer region.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwana in view of Daikin (JP2015-72103A; hereinafter referred to as Daikin ‘103) as applied to the claims above and further in view of Xu (CN2855946Y).
	Per claim 2, Kuwana, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Kuwana, as modified, fails to explicitly teach wherein the refrigeration and freezing device further comprises: a temperature sensor disposed in the freshness preservation space to monitor the actual temperature in the freshness preservation space.
	However, Xu teaches a cooling and freshness preservation system wherein a temperature sensor (13) is disposed in a freshness preservation space (inside 1) (pg. 3, line 24) to monitor the actual temperature in the freshness preservation space (i.e. the function of a temperature sensor is necessarily to monitor the temperature of the space in which the senor is disposed) for controlling the after ripening time of fruits and vegetables stored within the freshness preservation space (pg. 2, para. 6).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature senor disposed in a freshness preservation space to monitor the actual temperature in the freshness preservation space, as taught by Xu in the invention of Kuwana, as modified, in order to advantageously control the after ripening time of fruits and vegetables stored within the freshness preservation space (pg. 2, para. 6), thereby preserving the freshness of the fruits and vegetables.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schweinbenz et al. (US 2016/0006091) teaches an oxygen-enrichment assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763